PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 16-4732


UNITED STATES OF AMERICA,

            Plaintiff - Appellee,

v.

MICHAEL LAWRENCE MAYNES, JR., a/k/a Kamile Jones, a/k/a Mac Mill,
a/k/a Horseblock, Jr.,

            Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:15-cr-00336-LO-1)


Argued: December 7, 2017                                   Decided: January 18, 2018


Before WILKINSON, SHEDD, and DIAZ, Circuit Judges.


Affirmed by published opinion. Judge Wilkinson wrote the opinion, in which Judge
Shedd and Judge Diaz joined.


ARGUED: Mark Bodner, Fairfax, Virginia, for Appellant. Michael John Frank, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee. ON
BRIEF: Dana J. Boente, United States Attorney, Patricia T. Giles, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.
WILKINSON, Circuit Judge:

      Michael Maynes raises various assignments of error arising from his trial and

convictions for four counts of sex trafficking by use of force, fraud, or coercion in

violation of 18 U.S.C. § 1591(a) and one count of conspiracy to commit sex trafficking in

violation of 18 U.S.C. §§ 1591(a) and 1594(c). For the reasons that follow, we affirm the

convictions.

                                            I.

      Michael Maynes was a pimp. He worked with several others in running his

prostitution business, including his girlfriend and two male relatives. His sex trafficking

convictions relate to four women whom he prostituted.

      The first woman gave her child to Maynes’s girlfriend to care for while she

engaged in commercial sex work, and has not seen her child since. When she asked to see

her son, she was told that Maynes would decide when she could take time off from

prostitution to see her child. She later received a text threatening that her son would be

taken to Child Protective Services if she did not send more money to Maynes’s girlfriend.

      The second woman initially met Maynes in Houston, where he told her that he

worked in construction and expressed romantic interest in her. Maynes suggested moving

together to Virginia to be closer to his family, and she agreed. Once there, she was

surprised to learn that Maynes wanted to prostitute her. He then refused to let her return

home from the motel where she worked, and thus refused to allow her to see her infant

daughter, unless she met her $1,500 daily earnings quota. While she opened a savings



                                            2
account to hide some of her earnings from Maynes, he later learned of the account and

required her to give him nearly all of the funds.

       The third woman was convinced by Maynes to perform commercial sex work

when he told her that she would receive a home as well as 50 percent of her prostitution

proceeds. She believed this income and a stable home would help her regain custody of

her children. Maynes did not provide her with a home, and did not allow her to keep 50

percent of the prostitution proceeds. He did, however, provide her with cocaine, which

she was addicted to.

       The fourth woman was performing commercial sex work in Orlando, Florida,

when Maynes contacted her through an internet site advertising her services. Maynes

invited her to come to Virginia to work as an escort, and promised to help her obtain a

home and a car and provide her a share of the prostitution earnings. Maynes did not

follow through on these promises after she arrived in Virginia and began working for

him.

       In November 2015, Maynes was indicted for conspiracy to commit sex trafficking

in violation of 18 U.S.C. §§ 1591(a) and 1594(c), five counts of sex trafficking by force,

fraud, or coercion in violation of 18 U.S.C. § 1591(a), and one count of kidnapping /

aiding and abetting kidnapping in violation of 18 U.S.C. §§ 1201(a)(1), (d), and (2). After

a trial, the district court acquitted Maynes as to one count of sex trafficking, and the jury

returned a not guilty verdict on the kidnapping charge. The jury convicted Maynes of

conspiracy to commit sex trafficking and four counts of sex trafficking. Maynes was

sentenced to concurrent sentences of 420 months on each count, a special assessment of

                                             3
$100 on each count, and 5 years of supervised release. The district court also imposed an

order of restitution for the victims in the amount of $405,400.

       Maynes appeals all of his convictions. He asserts that the district court erred in its

jury instructions and erred in entering a judgment of conviction, because there was

insufficient evidence. He also asserts that he should receive a new trial because the

district court abused its discretion in excluding certain evidence. 1 As explained below, we

are not persuaded by any of these arguments, and we affirm his convictions.

                                             II.

       Maynes first contends that the district court’s instruction defining force, fraud, and

coercion was insufficient because the district court did not include Maynes’s proffered

materiality instruction.

       The federal sex trafficking statute on which Maynes’s convictions rest is violated

by anyone who “knowingly . . . recruits, entices, harbors, transports, provides, obtains,

advertises, maintains, patronizes, or solicits by any means a person” knowing “that means

of force, threats of force, fraud, coercion described in subsection (e)(2), or any

combination of such means will be used to cause the person to engage in a commercial

sex act.” 18 U.S.C. § 1591(a). To clarify the meaning of “fraud” in the statute, Maynes

sought an instruction informing the jury that fraud is an “act of trickery or deceit

       1
         Maynes also challenges his trial counsel for ineffective assistance. We do not
generally review such claims on direct appeal, see United States v. King, 119 F.3d 290,
295 (4th Cir. 1997), and in any event we see nothing in this record to indicate that
counsel’s performance fell outside “the wide range of reasonable professional
assistance.” Strickland v. Washington, 466 U.S. 668, 689 (1984).


                                             4
especially when involving misrepresentation; such specific act of fraud must have been

material to cause a person to engage in a commercial sex act.” J.A. 50. The district court

rejected this proposed instruction, and instead instructed the jury that fraud is “any act of

deception or misrepresentation.” J.A. 718–19. Maynes argues that this instruction

erroneously allowed the jury to convict him based on even immaterial misrepresentations.

He asserts that this is an impermissible broadening of the statute, because the term

“fraud” implies an element of materiality.

       We agree with Maynes that only material misrepresentations could contribute to a

violation of the statute by means of fraud. Indeed, the Government does not dispute this

point, and the Supreme Court has acknowledged that “fraud” has long “had a well-settled

meaning at common law,” and that this meaning “require[s] a misrepresentation or

concealment of material fact.” Neder v. United States, 527 U.S. 1, 22 (1999).

Nonetheless, we remain unconvinced of both the purported deficiencies of the instruction

given and the supposed superiority of Maynes’s proffered instruction. The district court’s

instructions tracked the language of the statute and adequately conveyed the required

elements. By contrast, Maynes’s instruction is, at best, a misleading statement of the law.

       The definition of fraud given to the jury cannot be evaluated in isolation, and must

be considered in the context of the surrounding instructions. Shortly before defining

fraud, the district court informed the jury that an element of 18 U.S.C. § 1591(a) was

“that the defendant [acted] knowing or in reckless disregard of the fact that means of

force, threats of force, fraud, coercion, or any combination of such means would be used

to cause that person to engage in a commercial sex act.” J.A. 718. Thus, for any fraud to

                                             5
be relevant to the question of guilt, it must have been fraud that “would be used to cause

that person to engage in a commercial sex act.” Using the district court’s definition of

fraud, the complete element thus was that “any act of deception or misrepresentation”

would be “used to cause that person to engage in a commercial sex act.” By definition,

only material misrepresentations could be used to cause a person to engage in such acts.

The concept of materiality was therefore contained in the instructions given to the jury.

       Any additional meaning that Maynes’s proffered instruction would have conveyed

would likely have been a misrepresentation of the law. First, his instruction might have

led a jury to believe that the fraud must in fact have caused a commercial sex act. But

there is no such requirement in the statute; the crime is complete when the defendant

recruits, entices, harbors, etc., the victim with knowledge that the prohibited means will

be used in the future to cause them to engage in commercial sex acts. See, e.g., United

States v. Willoughby, 742 F.3d 229, 241 (6th Cir. 2014); United States v. Garcia–

Gonzalez, 714 F.3d 306, 312 (5th Cir. 2013); United States v. Brooks, 610 F.3d 1186,

1197 n.4 (9th Cir. 2010). There is no requirement that a commercial sex act actually

occurred, much less that fraud in fact caused the commercial sex act. To the extent

Maynes’s proffered instruction implied otherwise, it was incorrect. Further, by including

causation in the definition of fraud, Maynes’s instruction obscures the statute’s clear

statement that any one of the prohibited means is sufficient for conviction, alone or in any

combination. See 18 U.S.C. 1591(a).

       In the end, Maynes is simply wrong in claiming that the district court’s instruction

permitted conviction for ordinary prostitution. And in any event, Maynes did not simply

                                             6
facilitate prostitution for women who freely chose that profession. Instead, the evidence

showed that he convinced women to work for him through a variety of material

misrepresentations, such as false promises to provide the women with homes and

incomes. And once the women were working for him, he used a variety of coercive

means, such as controlling access to their children, to prevent them from leaving.

       Maynes’s challenge to the sufficiency of the evidence therefore must also fail. We

“may set aside the jury’s verdict on the ground of insufficient evidence only if no rational

trier of fact could have agreed with the jury.” Coleman v. Johnson, 132 S. Ct. 2060, 2062

(2012) (per curiam). Here, evidence was provided to support each element of each of

Maynes’s convictions. Although Maynes denied at trial that he made promises to the

women, that he withheld children from their mothers, and that he provided the women

with drugs, the jury was entitled to disbelieve his testimony in light of the other evidence.

We are not empowered to reweigh that evidence or to second guess the jury’s credibility

determinations.

                                            III.

       Maynes next challenges his convictions on the basis of the district court’s decision

to exclude certain evidence relating to the women’s sexual histories. Specifically, the

district court limited the extent to which Maynes’s attorney could cross-examine the

women regarding their sexual histories prior to engaging in commercial sex work for

Maynes. Maynes asserts that this evidence was necessary to his defense, because it would

have shown that the women were not innocent victims but rather “were aware of the

nature and circumstances attendant to the business of prostitution.” Maynes Opening Br.

                                             7
23. He thus contends that the district court’s ruling violated his rights under the

Confrontation Clause of the Sixth Amendment. We are unpersuaded.

       District courts are given significant discretion in making evidentiary rulings, and

we will reverse such decisions only upon finding an abuse of that discretion. United

States v. Dinkins, 691 F.3d 358, 382 (4th Cir. 2012). In considering Sixth Amendment

challenges, specifically, “the Confrontation Clause guarantees an opportunity for

effective cross-examination, not cross-examination that is effective in whatever way, and

to whatever extent, the defense might wish.” Delaware v. Van Arsdall, 475 U.S. 673, 679

(1986) (quoting Delaware v. Fensterer, 474 U.S. 15, 20 (1985) (per curiam)). Therefore,

“trial judges retain wide latitude . . . to impose reasonable limits on [] cross-examination

based on concerns about, among other things, harassment, prejudice, confusion of the

issues, the witness’ safety, or interrogation that is repetitive or only marginally relevant.”

Van Arsdall, 475 U.S. at 679. There is no reason that this wide latitude should be

removed in the context of questions regarding witnesses’ sexual histories. The district

court remains in the best position to strike a balance between the relevance of the

information to the defense and the risk of creating a mini-trial into the victims’ character.

       In this case, the possibility of subjecting the victims to a mini-trial was certainly

real. Disputes regarding whether their prior commercial sex work was consensual, how

extensive that prior experience was, how their prior experiences compared to their

experiences with Maynes, and similar questions could provide fodder for days of

tangential testimony. Indeed, allowing such testimony ran the risk that the focus of the

trial would shift from Maynes’s activity to the victims’ past lives. Simply knowing that

                                              8
some of the women had engaged in prior commercial sex work, without greater detail,

would have risked prejudicing the jury without actually illuminating the women’s

susceptibility to Maynes’s techniques.

       The past sexual history of the victims was thus a poor guide to any assessment of

overtures made to victims whose vulnerability to the false blandishments of the defendant

was apparent. The testimony was at best of only the most marginal relevance to the core

issue in Maynes’s trial: not what the victims’ sexual history may have been, but whether

the defendant in this case employed force, threats of force, fraud, coercion, or any

combination of these to cause the women to commit commercial sex acts. For this reason,

many courts have found the victims’ sexual histories inadmissible in sex trafficking trials.

See, e.g., United States v. Gemma, 818 F.3d 23, 34 (1st Cir. 2016) (noting that evidence

of a victim’s prior prostitution in a § 1591(a) case is “either entirely irrelevant or of []

slight probative value in comparison to its prejudicial effect”); United States v. Rivera,

799 F.3d 180, 185 (2d Cir. 2015) (rejecting the argument that “a victim’s experience in

the sex industry, and knowledge of its practices, is . . . relevant to whether she was

coerced or whether, on the other hand, she knew precisely what she was getting into and

accepted it”) (quotation marks and emphasis omitted); United States v. Roy, 781 F.3d
416, 420–21 (8th Cir. 2015) (“The victim’s participation in prostitution either before or

after the time period in the indictment has no relevance to whether [the defendant] beat

her, threatened her, and took the money she made from prostitution in order to cause her

to engage in commercial sex.”); United States v. Cephus, 684 F.3d 703, 708 (7th Cir.

2012) (rejecting the defendant’s argument that “having already been a prostitute [the

                                             9
victim] would not have been deceived” by the defendant and finding that “the testimony

sought to be elicited . . . would have been irrelevant”).

       Maynes in fact is complaining of a district court ruling that was more permissive

of the testimony he sought to elicit than many courts have been in similar cases. Rather

than a blanket exclusion, the district court here carefully weighed the probative value of

each specific piece of evidence against the concerns noted in Van Arsdall, ultimately

excluding only those lines of questioning most likely to lead to fruitless fishing

expeditions. For example, one woman testified that she moved from Houston to Virginia

with Maynes without realizing he intended to prostitute her, and was unsure what to do

when her first client arrived. The district court held that the defense could cross-examine

that woman as to her experience as a prostitute in Houston in order to challenge these

claims. See J.A. 458–60. This differentiation between types of sexual history evidence

reflects the district court’s careful consideration of the relevant factors. The ultimate

balance the district court struck was entirely fair; Maynes has not come close to

establishing any abuse of discretion on the part of the trial court.

                                             IV.

       Based on the foregoing, the judgment of the district court is

                                                                             AFFIRMED.




                                              10